Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 1 of 18 PageID #: 335




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

TRACY LEE,                                        )
                                                  )
             Plaintiff,                           )
                                                  )
       vs.                                        )           Case No. 4:19 CV 1530 RWS
                                                  )
UMB BANK NA,                                      )
                                                  )
             Defendant.                           )

                             MEMORANDUM AND ORDER

       Plaintiff Tracy Lee worked as a bank teller and transaction specialist for

defendant UMB Bank from 1997 until her termination in May of 2015. In her

complaint, Lee alleges that she was terminated because of her race, African-

American, in violation of 42 U.S.C. § 1981.1 Although initially represented by

counsel, Lee now appears in this action pro se.2 Before the Court is UMB Bank’s

motion for summary judgment. Lee has filed an opposition to summary judgment,



1
  Section 1981 protects the right of all persons “to make and enforce contracts . . . and to the full
and equal benefit of all laws and proceedings for the security of persons and property as is
enjoyed by white citizens.” 42 U.S.C. § 1981(a). The “term ‘make and enforce contracts’
includes the making, performance, modification, and termination of contracts, and the enjoyment
of all benefits, privileges, terms, and conditions of the contractual relationship.” 42 U.S.C. §
1981(b).
2
  Lee’s counsel moved to withdraw because Lee would not cooperate with counsel in
formulating a settlement demand “based upon a religious belief that there will be a divine
intervention that will deliver an award to plaintiff even though the high amount expected is
unrealistic.” (Doc. 22 at 3). The Court granted the motion following a hearing and a 60-day stay
to afford Lee the opportunity to seek new counsel, which she did not do. (Docs. 25, 28, 28, 29).
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 2 of 18 PageID #: 336




and the motion is now ripe for disposition. Because the undisputed facts demonstrate

that UMB Bank is entitled to judgment as a matter of law, the bank’s motion for

summary judgment will be granted for the reasons set out below.

                     Standards Governing Summary Judgment

      Summary judgment is appropriate if the evidence, viewed in the light most

favorable to the nonmoving party, demonstrates that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of

law. Lynn v. Deaconess Medical Center, 160 F.3d 484, 486 (8th Cir. 1998)(citing

Fed. R. Civ. P. 56(c) ). The party seeking summary judgment bears the initial

responsibility of informing the court of the basis of its motion and identifying those

portions of the affidavits, pleadings, depositions, answers to interrogatories, and

admissions on file which it believes demonstrates the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). When such a

motion is made and supported by the movant, the nonmoving party may not rest on

her pleadings but must produce sufficient evidence to support the existence of the

essential elements of her case on which she bears the burden of proof. Id. at 324.

In resisting a properly supported motion for summary judgment, the plaintiff has

an affirmative burden to designate specific facts creating a triable controversy.

Crossley v. Georgia-Pacific Corp., 355 F.3d 1112, 1113 (8th Cir. 2004).




                                          2
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 3 of 18 PageID #: 337




      The non-moving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). “They must show there is sufficient

evidence to support a jury verdict in their favor.” Nat’l Bank of Comm. v. Dow

Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999) (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986)). “A case founded on speculation or suspicion is

insufficient to survive a motion for summary judgment.” Id. at 610 (citing Metge v.

Baehler, 762 F.2d 621, 625 (8th Cir. 1985)). “When opposing parties tell two

different stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts

for purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550

U.S. 372, 380 (2007).

                                  Background Facts

      Plaintiff Tracy Lee began working for defendant UMB Bank as a bank teller

in 1997. In 2012, she transferred to the bank’s Ferguson, Missouri branch to work

as a transaction specialist. Her supervisor was Margaret Shacklady, a Caucasian

female. In August of 2014, there was protest activity in Ferguson around the

bank’s Ferguson branch. Lee contacted the bank’s human resources department

complaining of a comment allegedly made by one of her fellow co-workers, an

African-American female. According to Lee, her co-worker saw the protestors


                                           3
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 4 of 18 PageID #: 338




outside the bank and asked, “Which one of them is drunk?” Lee testified that her

co-worker made no comments regarding the race of any of the protestors and that

the protestors included Caucasians as well as African-Americans. Lee claimed she

was offended at the insinuation that the protestors were drunk. UMB Bank

investigated Lee’s complaint and found that there was no discrimination or

harassment. However, to address Lee’s complaint, in September of 2014 UMB

Bank conducted a training presentation entitled “Building Bridges to

Understanding” to discuss the events in Ferguson.

      In November of 2014 Lee moved to UMB Bank’s branch in Brentwood,

Missouri. Her job remained transaction specialist Lee’s supervisors at the

Brentwood location were Kewana Regans, an African-American female, and

Leonor Mercado, an Hispanic female. Lee had not previously worked for or with

either of these women. As a transaction specialist, Lee’s job duties included

handling transactions such as check cashing, deposits, consigned items, savings

bonds, and loan payments, as well as generating sales referrals, also known as

Qualified Introductions (QIs), by inquiring with and educating customers about the

bank’s products. Lee was required to meet certain QI goals recorded in a monthly

scorecard, which was reviewed with transaction specialists each month. Lee was

informed and understood that she was required to meet those scorecard goals,

including generating QIs, beginning in January of 2015 and going forward.


                                         4
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 5 of 18 PageID #: 339




       Lee failed to meet any of her monthly scorecard goals during her entire

tenure at the Brentwood location.3 Lee received numerous warnings, both verbal

and written, about her failure to meet expectations on numerous occasions and was

offered assistance by both Mercado and Regans to achieve her scorecard goals, but

she declined their offers. Lee was specifically warned verbally and in writing that

her failure to meet performance expectations could result in the termination of her

employment. On March 13, 2015, Lee received a verbal warning from Mercado

for failing to meet her performance expectations. This verbal warning was

memorialized in writing and appears in the record as Document 49-7. This verbal

warning details numerous mistakes made by Lee and reminds her of previous

coaching she received in February for failing to secure her teller drawer and for

failing to meet her scorecard goals for January and February. (Doc. 49-7). Lee

signed this document and by doing so acknowledged that her failure to improve

performance could result in termination. (Doc. 49-7). Following this warning, Lee

was offered assistance by Mercado and Regans, which Lee admittedly declined.

(Doc. 49-2 at 34). On April 6, 2015, Lee received a written warning from Mercado

for her continued failure to meet performance expectations, including her failure to

meet her scorecard goals for March. (Doc. 49-8). Lee signed this document,



3
  Lee also admits that she never met any of her scorecard goals while employed by UMB Bank,
including while at the Ferguson branch. (Doc. 49-2 at 26).
                                             5
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 6 of 18 PageID #: 340




again acknowledging that her continued failure to improve performance could

result in her termination. (Doc. 49-8). Finally, on May 11, 2015, Regans and

Mercado met with Lee and informed her that once again she did not meet her

scorecard goals. Lee was shown her scorecard and reminded of her verbal and

written warnings. Regans and Mercado then terminated Tracy Lee’s employment.

(Doc. 49-9).

      Lee’s complaint alleges that she was discriminated against on the basis of

her race because she was terminated for not meeting her scorecard goals while

similarly situated Caucasian employees were not fired for failing to meet

performance goals. Lee’s complaint does not name any similarly-situated

Caucasian employees. In her deposition, Lee stated that she did not believe she

was discriminated against on the basis of her race by UMB Bank. (Doc. 49-1 at 4-

5, 16, 16 and Doc. 49-2 at 22, 23, 35). Instead, she stated that she was terminated

in retaliation for her complaint about the Ferguson protestors in 2014. (Doc. 49-1

at 4) (“To my understanding, the claim that I’m bringing is retaliation.”). Lee’s

complaint does not state a claim for retaliation. It is undisputed that Mercado and

Regans made the decision to terminate plaintiff’s employment and that they had no

knowledge of Lee’s prior complaint about the Ferguson protestors when they made

the decision to terminate her. (Doc. 49-6 at 4). In her deposition, Lee admitted

that neither Mercado nor Regans ever retaliated against her. (Doc. 49-2 at 22).


                                         6
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 7 of 18 PageID #: 341




Lee named one Caucasian employee, Heather Feltes, who worked with her at the

Brentwood branch who told her that she did not meet her scorecard goals for the

month of April, but was not terminated. (Doc. 49-2 at 30-31). Lee has no

knowledge whether Feltes ever received any verbal or written warnings for her

failure to meet scorecard goals, nor does Lee know whether Feltes ever failed to

meet any of her other scorecard goals. (Doc. 49-2 at 31). Lee could not identify

any other similarly-situated employees who were not terminated for failing to meet

performance expectations.

       In her opposition to summary judgment, Lee admits that she “stated under

oath that I did not believe that I was discriminated against by my former employer

. . . however, I do believe that I have experienced practices by my former employer

. . . .” (Doc. 53 at 2). Lee then goes on to claim that Shacklady, her previous

supervisor at the Ferguson branch, “did not follow the management guidelines” but

was not terminated. (Doc. 53 at 2). According to Lee, Shacklady did not perform

her job because she did not “create[e] an environment where [Lee] could thrive in

[her] role . . . .” (Doc. 53 at 6). Lee then goes on to describe conversations she

allegedly had with UMB Bank employees long after she was terminated that she

claims supports her version of events.4 Lee also argues that her termination was



4
 These conversations are completely unrelated to Lee’s employment with UMB Bank and do not
create any triable issues with respect to whether Lee was discriminated or retaliated against.
                                              7
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 8 of 18 PageID #: 342




pretextual because she never met any of her scorecard goals “the entire time” she

was employed by UMB Bank but that she was not terminated until 2015. (Doc. #

53 at 3). She also reiterates her allegation that she was terminated because of her

complaint about protestors at the Ferguson branch.

                                      Discussion

      Tracy Lee’s § 1981 race discrimination claim is analyzed under the same

standards applicable to race discrimination claims brought under Title VII. Stone

v. McGraw Hill Financial, Inc., 856 F.3d 1168, 1173 n.4 (8th Cir. 2017). Where,

as here, there is no direct evidence of discrimination, courts employ the burden

shifting analysis of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) (Title

VII case). Under the burden-shifting analysis, the plaintiff must first establish a

prima facie case of intentional discrimination. Id. at 802; Bashara v. Black Hills

Corp., 26 F.3d 820, 823 (8th Cir. 1994). To establish a prima facie case of race

discrimination under McDonnell Douglas, plaintiff must show that (1) she belongs

to a protected class; (2) she was qualified for her position as transaction specialist;

(3) she was discharged; and (4) the discharge occurred in circumstances which

give rise to an inference of unlawful discrimination. Johnson v. AT & T Corp., 422

F.3d 756, 761 (8th Cir. 2005). If the plaintiff establishes a prima facie case, a

presumption of discrimination is established and the burden of production shifts to

the defendant to articulate a legitimate, non-discriminatory reason for the adverse


                                           8
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 9 of 18 PageID #: 343




employment action. McDonnell Douglas, 411 U.S. at 802. The defendant need

not persuade the court that the articulated reason was the basis of the employer’s

action; rather, it must simply provide some evidence of a non-discriminatory

reason or reasons for its action. St. Mary’s Honor Center v. Hicks, 509 U.S. 502,

509 (1993).

      Upon the proffer of such evidence, the presumption of discrimination

established by the prima facie case “simply drops out of the picture.” Hicks, 509

U.S. at 510-11. The burden then shifts back to the plaintiff to prove that the reason

articulated by the employer was really a pretext for discrimination. Aucutt v. Six

Flags Over Mid-America, Inc., 85 F.3d 1311, 1316 (8th Cir. 1995). A rejection of

the employer’s proffered non-discriminatory reason by itself or combined with

elements of the prima facie case may be enough to establish, but does not compel,

an inference of intentional discrimination. Hicks, 509 U.S. at 511.

      The burden of proving discrimination remains on the plaintiff at all times.

Hicks, 509 U.S. at 515-16. It is not enough to merely discredit defendant’s

articulated reason for the adverse employment action. A plaintiff must always

establish that the real reason for defendant’s action was impermissible

discrimination. Id.; see also Huston v. McDonnell Douglas Corp., 63 F.3d 771,

777 (8th Cir. 1995). To avoid summary judgment, a plaintiff must present

evidence that, when viewed in its entirety: (1) creates a fact issue as to whether the


                                          9
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 10 of 18 PageID #: 344




employer’s proffered reason is pretextual, and (2) creates a reasonable inference

that a discriminatory motive was a determinative factor in the adverse employment

decision. Rothmeier v. Investment Advisers, Inc., 85 F.3d 1328, 1336-37 (8th Cir.

1996).

      To the extent Tracy Lee brings a § 1981 retaliation claim, the Court again

applies the “same McDonnell Douglas analytical framework to a retaliation claim

under [42 U.S.C.] § 1981.” Kim v. Nash Finch Co., 123 F.3d 1046, 1060 (8th Cir.

1997). Because there is no direct evidence of retaliation, Lee must make a prima

facie case. Sayger v. Riceland Foods, Inc., 735 F.3d 1025, 1030 (8th Cir. 2013).

To do so, she must show: “(1) protected activity, (2) subsequent adverse

employment action, and (3) a causal relationship between the two.” Kim, 123 F.3d

at 1060. A causal relationship exists where “the desire to retaliate was the but for

cause of [plaintiff’s] termination – that is, that the unlawful retaliation would not

have occurred in the absence of the alleged wrongful action or actions of

[defendant].” Sayger, 735 F.3d at 1032 (quotation marks and citation omitted)

(alterations added). Protected activity is “an informal or a formal complaint about,

or other opposition to, an employer’s practice or act . . . if the employee reasonably

believes such an act to be in violation of the statute in question.” Sherman v.

Runyon, 235 F.3d 406, 409 (8th Cir. 2000).




                                          10
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 11 of 18 PageID #: 345




      The Court must first address the issue of what claims Tracy Lee has actually

brought in this lawsuit. UMB Bank is correct that Lee’s complaint brings no claim

of retaliation, although the pleading does mention Lee’s complaint about the

protests. Lee has never sought leave to amend her complaint to assert a claim of

retaliation. However, even if the Court liberally construes Lee’s complaint to

include a claim of retaliation, it fails as a matter of law. Lee offers no evidence

demonstrating a link between her alleged protected activity in August of 2014 and

her subsequent termination in May of 2015. Lee’s complaint was made at the

Ferguson branch. She was subsequently transferred to the Brentwood branch

where she was supervised by Regans and Mercado. It is undisputed that Regans

and Mercado had no knowledge of Lee’s prior complaint when they made the

decision to terminate her. A decisionmaker’s lack of knowledge of any alleged

protected activity at the time of termination “severs any link” between the activity

and the adverse employment action. Williams v. United Parcel Service, Inc., 963

F.3d 803, 808 (8th Cir. 2020); Jackson v. United Parcel Service, Inc. (8th Cir.

2008) (“[A] causal link does not exist” if decisionmakers were unaware of the

protected activity). Although Lee speculates (without evidence) that Regans knew

about her complaint because Regans’ mother, a customer at the Ferguson branch,

allegedly once suggested to Lee that she transfer to her daughter’s branch, this

conversation does not demonstrate the required nexus between her prior complaint


                                          11
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 12 of 18 PageID #: 346




and subsequent termination, especially because there is no evidence that either

Regans or Mercado knew of any complaint made by Lee.5 See Cherry v. Ritenour

School Dist., 253 F. Supp. 2d 1085, 1099 (E. D. Mo. 2003) (summary judgment

granted where there was no evidence that the decisionmaker was ever notified of

plaintiff’s complaints); Allen v. U.S. Secretary of Defense, Case No, 4:10CV1928

FRB, 2012 WL 401062, at *6 (E.D. Mo. Feb. 8, 2012) (unsupported contention

that decision-makers knew of plaintiff’s protected activity when they decided to

terminate her was insufficient to defeat summary judgment on plaintiff’s retaliation

claim). Moreover, the almost nine-month delay between plaintiff’s complaint in

August of 2014 and her subsequent termination in May of 2015 is too long to

support any inference of retaliation. See Trammel v. Simmons First Bank of

Searcy, 345 F.3d 611, 616 (8th Cir. 2003) (an “interval of more than two months is

too long to support an inference of causation).6 For these reasons, UMB Bank is


5
 Nor does it demonstrate that Regan’s mother (a customer of UMB Bank) knew about Lee’s
complaint either.
6
  The undisputed evidence also demonstrates that Lee did not engage in conduct protected by §
1981. Lee complained about a comment questioning which protestors were drunk and neither
this comment nor her subsequent complaint made any reference to race. Because there was no
mention of race, Lee’s complaint does not rise to the level of protected activity actionable under
§ 1981. See Smith v. International Paper Co., 523 F.3d 845, 849-50 (8th Cir. 2008) (retaliation
claim dismissed because the complaint did not refer to any harassment or discrimination);
Gibson v. Graphic Packaging International, Inc., 2017 WL 3444701, at *8 (E.D. Ark. Aug. 10,
2017) (no § 1981 retaliation claim as a matter of law where plaintiff complained about overtime
and a hostile work environment, not racial discrimination as prohibited by no § 1981); Miller v.
Conseco Finance Servicing Corp., 2002 WL 1495217, at *8 (D. Minn. July 11, 2002) (no § 1981
retaliation claim as a matter of law where plaintiff never complained of race discrimination).

                                               12
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 13 of 18 PageID #: 347




entitled to judgment as a matter of law on any claim that it terminated her in

retaliation for her complaint made in August of 2014.

      As for the sole claim actually pleaded in Lee’s complaint – that of racial

discrimination, Lee repeatedly and unequivocally testified in her deposition that

she was not discriminated against on the basis of her race. (Docs. # 49-1 at 4-5, 13

and 16 and # 49-2 at 22, 23, and 35); see (Doc. # 49-2 at 22) (“Q: [Y]ou’ve stated

that you did not believe that you had been discriminated against on the basis of

your race, is that correct? A: That is correct.”). Yet in her sworn statement in

opposition to summary judgment, Lee argues that she does believe she was

discriminated against on the basis of her race. (Doc. #53 at 2). UMB Bank

contends that Lee should not be permitted to evade summary judgment by

contradicting her prior deposition testimony with later, self-serving affidavits. The

Court agrees. See Wilson v. White Westinghouse Elec. Corp., 838 F.2d 286, 289

(8th Cir. 1988) (“(a) party should not be allowed to create issues of credibility by

contradicting his own earlier testimony.”) (citation omitted); Davidson & Assocs.

v. Jung, 422 F.3d 630, 639 (8th Cir. 2005) (“A plaintiff may not merely point to

unsupported self-serving allegations, but must substantiate allegations with

sufficient probative evidence that would permit a finding in the plaintiff’s favor.”);

Conolly v. Clark, 457 F.3d 872, 876 (8th Cir. 2006) (stating “a properly supported

motion for summary judgment is not defeated by self-serving affidavits”). Even if


                                          13
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 14 of 18 PageID #: 348




the Court were to consider Lee’s statements made in her sworn opposition to

summary judgment, they could not defeat summary judgment in UMB Bank’s

favor in this case for the following reasons.

      Under McDonnell Douglas, a plaintiff may establish a prima facie case of

racial discrimination through evidence giving rise to an inference that she has been

intentionally discriminated against because of her race. Young v. Builder’s Steel

Co., 754 F.3d 573, 577 (8th Cir. 2014). She may do so by showing that a

similarly-situated person of another race received more favorable treatment. Id. at

578. That person must be “similarly situated in all relevant respects.” Id. (quoting

Chappell v. Bilco Co., 675 F.3d 1110, 1119 (8th Cir. 2012)).

      “A person is similarly situated to the plaintiff if he or she possesses all the

relevant characteristics the plaintiff possesses except for the characteristic about

which the plaintiff alleges discrimination.” Lucke v. Solsvig, 912 F.3d 1084, 1087

(8th Cir. 2019); see also Barstad v. Murray Cnty., 420 F.3d 880, 886-87 (8th Cir.

2005) (landowners denied a permit to build an RV campground on their land were

not similarly situated to successor landowner who received a permit to build a dock

and two cabins because, even though they sought to improve the same parcel of

land, they did not seek to institute the same improvements); Meyers v. Ford Motor

Co., 659 F.2d 91, 93-94 (8th Cir. 1981) (white male car dealership operator who

voluntarily terminated his dealership contract without negotiating was not similarly


                                          14
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 15 of 18 PageID #: 349




situated to his black male predecessor because the predecessor had a long-term

relationship with the car company and received a more favorable termination

package by negotiating for one). “What constitutes a ‘relevant respect’ or

characteristic varies based on the context.” Lucke, 912 F.3d at 1087. The plaintiff

has the burden of locating similarly-situated comparators. Harvey v. Anheuser-

Busch, Inc., 38 F.3d 968, 972 (8th Cir. 1994).

      Although Lee’s complaint alleges that similarly-situated Caucasian

employees were treated differently than she in support of her allegation that her

termination was racially motivated, she does not name any such employees in her

complaint. In her deposition, Lee testified that Feltes was not fired even though

she told Lee that she did not meet her scorecard goals for the month of April. Even

if true, Lee has not demonstrated that she is similarly-situated to Feltes in all

relevant respects because Lee does not know if Feltes failed to meet her goals for

more than one month, whereas Lee failed to meet any of her scorecard goals during

the entire time of her employment by UMB Bank, including while at the

Brentwood branch.

      In opposition to summary judgment, Lee also complains that her supervisor

at the Ferguson branch, Shacklady, “did not do her job” properly but was not

terminated. This allegation, even if true, does not demonstrate that Shacklady was

a “similarly situated employee” because plaintiff offers no evidence that


                                           15
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 16 of 18 PageID #: 350




Shacklady, a managerial employee and her supervisor, was even subject to the

same scorecard goals as Lee, much less that she consistently did not meet them.

Moreover, Lee’s personal belief that Shacklady “did not perform her job” because

she did not “create an environment where [plaintiff] could thrive in [her] role” does

not demonstrate a prima facie case of racial discrimination or otherwise create a

disputed issue of material fact sufficient to avoid summary judgment.

      Even if the Court assumes for purposes of deciding the summary judgment

motion only that Lee could establish a prima facie case of racial discrimination,

UMB Bank has proffered a legitimate, non-discriminatory reason for terminating

Lee’s employment – namely, that Lee failed to meet her performance and

scorecard goals while at the Brentwood location. This is a legitimate, non-

discriminatory reason sufficient to discharge the bank’s burden. See Fiero v. CSG

Sys., Inc., 759 F.3d 874, 878 (8th Cir. 2014) (“performance-related concerns

constitute legitimate, non-discriminatory justifications for discharging

[plaintiff].”). The burden then shifts back to Lee to demonstrate that this proffered

reason for her termination was merely a pretext for intentional racial

discrimination. Lee cannot meet this burden. Lee points to the fact that she never

met her scorecard goals for the entirety of her employment with UMB Bank, but

she does not dispute that she was specifically and consistently told when she

transferred to the Brentwood branch that beginning in 2015 she was expected to


                                         16
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 17 of 18 PageID #: 351




meet her scorecard goals each month and that her failure to do so could result in

her termination. Lee also does not dispute that Regans and Mercado, her

supervisors and the decisionmakers in this case, consistently and repeatedly

pointed out Lee’s continued failures to meet performance expectations and warned

her that these failures could lead to her termination. Under these circumstances,

Lee has not demonstrated pretext or created a triable issue of fact on her

termination claim simply because her scorecard goals may not have been enforced

at other locations prior to her transfer to the Brentwood branch.

      The Court has also considered whether Lee’s proffered evidence regarding

Feltes and Shacklady demonstrates evidence of pretext as “the existence of

employees who were ‘involved in or accused of the same or similar conduct and

are disciplined in different ways is sufficient to show pretext.” Cherry, 253 F.

Supp. 3d at 1097 (quoting Williams v. Ford Motor Co., 14 F.3d 1305, 1309 (8th

Cir. 1994)). It does not, for the same reasons given above; namely, that Tracy Lee

has not demonstrated that she was “similarly situated” to either of these women.

Lee’s conclusory allegations of disparate treatment are insufficient to demonstrate

pretext and preclude summary judgment. See Rose-Maston v. NME Hosps., Inc.,

133 F.3d 1104, 1108 (8th Cir. 1998). Lee’s remaining “evidence” – consisting of

random conversations with bank employees long after she was terminated – do not

relate to the issue of whether she was intentionally discriminated against by UMB


                                         17
Case: 4:19-cv-01530-RWS Doc. #: 56 Filed: 02/02/21 Page: 18 of 18 PageID #: 352




Bank and are insufficient to defeat summary judgment on Lee’s racial

discrimination claim. Because Tracy Lee has come forward with no evidence from

which a reasonable fact-finder could conclude that the stated reason for her

termination was merely a pretext for intentional racial discrimination, defendant

UMB Bank’s motion for summary judgment will be granted.

                                    Conclusion

      Because Tracy Lee has failed to come forward with any evidence that she

was retaliated or discriminated against by defendant UMB Bank, the bank is

entitled to judgment as a matter of law on Lee’s complaint, and this action will be

dismissed with prejudice.

      Accordingly,

      IT IS HEREBY ORDERED that defendant’s motion for summary

judgment [48] is granted, and plaintiff’s claims against defendant are dismissed

with prejudice.

      A separate Judgment in accordance with this Memorandum and Order is

entered this same date.




                                        _______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 2nd day of February, 2021.
                                         18
